DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 1/6/2021, the applicant has submitted an amendment, filed 3/10/2021, amending claims 1, 9, 16 while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Gadd et al. (US 2005/0033582) mandated by the latest amendments, and for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and remarks will be addressed in the order presented, with each argument presented in a given ¶, to be followed by one or more ¶’s of respective examiner’s responses. It should however be noted that on 4/28/2021, the applicant representative Mr. Allan T. Sponseller was contacted and proposed permission to absorb allowed dependent claims 7 or 8 by the independent claims 1, 9, and 16 in order to place the case in condition for allowance. This proposal was rejected by the applicant representative.

Due to not filing a terminal disclaimer, the said rejection is maintained.
Page 9 provides a broad overview of the last office action followed by discussing the last action’s 112(b) rejection of claim 9.
Due to the latest amendments, the said rejection is withdrawn.
From the last 2 ¶’s of page 9 through page 10, following a broad overview of the claim 1 including copying the entire claims, it is concluded: “Applicant submits that the asserted references of record do not disclose, teach, or suggest the subject matter of this amendment”.
As regards to the main amendment pertaining to “audible” or “display” “presentation”: Gadd et al.: ¶ 0044 sentence 2: “the spoken language system to audibly prompt a user for a response” (an audible presentation of e.g. the “event”); ¶ 0205 line 5 identifies the “user” “system” (i.e., associated with the recommendation) interaction as a “dialogue text” which requires a “display” which is supported by the system here (¶ 0118). For more details please visit the new office action.
On page 11 the first ¶, the main argument pertains to the issue of “correlation” between the applications: i.e., “But nowhere in Gadd is there any discussion or mention to generate an action recommendation to take an action with the “flightbooking” that correlates a first item of interest associated with the “flightbooking” and a second item nd ¶.
Gadd et al. ¶ 0098 sentence before last: the “event” “such as” “email” (action recommendation) could be “notification from a flight reservation system that a booking has been confirmed” (i.e., the “email” (2nd application) is correlated to “flightbooking” (first application) by the “notification”).
Page 11 the ¶ before last it is argued: “Using a specific Hot word to switch to a dialogue for a different application is different than switching to a different application in response to an “email””. Similar arguments are presented on page 12 the first ¶.
Hot words are not ALWAYS required for context switching: Gadd et al. ¶ 0074 last 4 lines: “Natural switching between contexts” “allows the user to move temporarily from, for example flightbooking to checking available bank funds”. Furthermore the means of application switching is irrelevant given the claim scope. The claim is simply requiring: “receiving, at the computing device and from an external computing device, an incoming communication directed to a second application that is unrelated to the first application”. This is simply about how while “interact[ing]”with a “first application” a “user” “receiv[es]” “communication directed to a second application”. Receiving a communication about an application is NOT the same as switching to that application.
The remainder of page 12 through the first ¶ on page 13 is devoted to the secondary reference Howard (US 2018/0351888). This is summarized in the following: 
When an “event is automatically rejected” (Howard ¶ 0108), it implies this “event” (second application) is unrelated to the “platform” (first application) which comprises of “events” which have “threshold” above “80%” (i.e. those that are related to the “platform”).
The remainder of the arguments on pages 13 and 14 concern either the dependent claims or other independent claims.
As regards to the other independent claims (9 and 16), as they possess nearly identical amendments as the claim 1, therefore the same responses apply here.
Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.
Conclusion






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 13-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadd et al. (US 2005/0033582),  and further in view of Howard (US 2018/0351888).
Regarding claim 1, Gadd et al. do teach a computer-implemented method (Title, Abstract, claim 1: “A spoken language interface mechanism for enabling a user to provide spoken input to at least one computer implementable application”)
comprising:
collecting, at a computing device, information associated with user interactions with a first application of the computing device to generate user context information that identifies items of interest associated with a user (¶ 0090, sentence 1: “The dialog manager” (part of the computing device in Fig. 1 identified as “System”) “also allows dialogue structures and applications to be updated or added without shutting the system down. It enables users to move easily between contexts, for example from flight booking to calendar” (used to enable a user to interactively book flights using his 
receiving, at the computing device and from an external computing device, an incoming communication directed to a second application that is unrelated to the first application  (¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (e.g. “flightbooking” (1st application that the user is engaged in)) “in conversation with the DM, the Notification Manager system brings the event” (receiving an incoming communication e.g., an “email” (2nd application ¶ 0472 line 6)), where the “event” (“email”) is unrelated to “on-line” (“flightbooking”), and this is initiated by a user using a mobile phone “18” (an external computing device) and also the “System” “dialogue” utilizes according to ¶ 0088 sentence 2 “interactive servers (e.g. WAP, web” (another external computing device)) ; 
identifying one or more characteristics about the incoming communication by analyzing content included in the incoming communication (¶ 0397 lines 4-5: “For services that are personal to the user such a calendaring she says: “I have your [calendar] open”” (i.e., it identifies the sender (a characteristic) and a content (another characteristic) of the communication, or ¶ 0468 last sentence teaches: “”SM” “authenticates the user by identifying” (identifying) “the person” (sender (a 
analyzing the user context information using the one or more characteristics to identify at least some user context information of the user context information that is relevant to the incoming communication (¶ 0202: “System: “Your 11 o’clock appointment has been cancelled”” (i.e., the “System” (computing device) analyzes the person’s calendar (i.e., context associated with the person (characteristic) from his verbal input (content)) to identify an "appointment” (context information relevant to the incoming communication));
generating, in response to receiving the incoming communication and based on the analyzing the user context information, an action recommendation that correlates a first item of interest associated with the first application and a second item of interest associated with the second application, the first item of interest and the second item of interest being two unrelated items of interest, the action recommendation being to take an action with the first application (¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (e.g., “flightbooking” (1st application that the user had invoked)) “in conversation with the DM” (i.e., he is engaged in an on-line transaction as in ¶ 0204) nd application) is correlated to “flightbooking” (first application) by the “notification”))
and the action recommendation comprising a visual display or audible presentation (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user for a response” (an audible presentation of e.g. the “event”); ¶ 0205 line 5 identifies the “user” “system” (i.e., associated with the recommendation) interaction as a “dialogue text” which requires a “display” which is supported by the system here (¶ 0118));
Outputting the visual display or audible presentation of the action recommendation via the computing device (¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (an action recommendation outputted by the “System” (the computing device); ¶ 0205 line 5 identifies the “user” “system” (i.e., associated with the recommendation) interaction as 
Gadd et al.  do not specifically disclose:
The user context information including active user feedback that prioritizes actions.
Howard does teach:
The user context information including active user feedback that prioritizes actions (Abstract lines 3-5: “notifications for electronic messages from a sender” (a user context information) “are controlled by a user-assigned priority score” (include a feedback prioritization criterion by the user)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “user-assigned priority” scheme of Howard into the “notification” “event” software of Gadd et al. ¶ 0473 would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et al. to tailor “notifications and/or event invitation handling” “based on” “user preferences and interests” as disclosed in Howard ¶ 0131 last 4 lines.



Howard does teach the computer-implemented method of claim 1, wherein said outputting further comprises rendering a control button associated with invoking the second application (Abstract last 5 lines: “a recipient email address” (the 2nd application) “is disabled” (is associated with) “in response to actuation of” (invoking of) “a” “user interface element” (a control button)).
For obviousness to combine Gadd et al.  and Howard see claim 1.

Regarding claim 3, Gadd et al. do teach the computer-implemented method of claim 1, wherein said identifying further comprises identifying a duration of time between communication attempts with a sender associated with the incoming communication (¶ 0363: “The SLI incorporates a mechanism to provide help to the user if it determines that a prompt has been played and no input has been received for a pre-specified period of time. A timer starts when an input is received from the ASR, and the elapsed time is checked periodically whilst waiting for more inputs. If the elapsed time” (a duration of time between communication attempts) “exceeds the pre-configured help threshold then help is provided to the user” (with a sender) “specific to the current context (state)”(in identifying context and its associated characteristics (e.g. the sender 

Regarding claim 4, Gadd et al. do teach the computer-implemented method of claim 3, wherein said analyzing the context information further comprises identifying a frequency of communication associated with the sender (¶ 0129 sentence 1: “an event log” “records user activity” (frequency of communication of the sender); e.g., ¶ 0397 last sentence: “When a user logs on to the cinema guide for the 2nd time” (i.e., identifies at least twice (frequency) of communication pertaining to a specific context by a "user” (sender))).

Regarding claim 5, Gadd et al. do teach the computer-implemented method of claim 1, wherein said identifying further comprises identifying a key word included in the incoming communication (¶ 0193 sentence 1: “The SLI is always listening” (identifying) “to context switches to any of the ‘top level’ phrases” (keywords such as e.g. ¶ 0195 “FlightBooking”) "in this case Flight booking”).

Regarding claim 6, Gadd et al. do teach the computer-implemented method of claim 1, further comprising:

analyzing the audio input to identify one or more commands (¶ 0409 line 4-onwards: “Users can activate these commands by prefixing them with the word Vox” ; i.e., “Vox Flight Booking” is therefore a “command” (one or more commands are analyzed));
and performing the one or more commands (in response to ¶ 0203: “Vox Flight Booking”, in ¶ 0204 the “System” provides feedback meaning that it had performed the command associated with “Flight Booking”).

Regarding claim 9, Gadd et al. do teach an electronic device (Fig. 1)
comprising:
One or more processors ([0499] sentence 1: “Insofar as embodiments of the invention described above are implementable, at least in part, using a software-controlled programmable processing device such as a Digital Signal processor, microprocessor, other processing devices” (one or more processors));
And one or more computer-readable storage devices comprising processor executable instructions which, responsive to execution by the one or more processors, enable the electronic device to perform operations (¶ 0500 sentence 1: “Software components may be implemented as plug-ins, modules and/or objects, for example, and 
 comprising:
collecting context information associated with user interactions with a first application of the electronic device using a context engine module to generate user context information that identifies items of interest (¶ 0090, sentence 1: “The dialog manager” (part of the context engine associated with Fig. 1) “also allows dialogue structures and applications to be updated or added without shutting the system down. It enables users to move easily between contexts, for example from flight booking to calendar” (used to enable a user to interactively book flights using his calendar (contexts generated)), see for example ¶ 0188-204, where the “System” interacts with the “User” by collecting numerous information pertaining to calendar and flight booking, i.e. prompts indicate it interacts with the “User” by collecting numerous information pertaining to “calendar” and “flight booking” (a first application as well as items of interest associated with a user));
the user context information including inactive user feedback, the inactive user feedback comprising user preferences learned through indirect user input ([0209] “A key feature of the interface is that it adapts according to the user's expertise and preferences” (inactive user feedback comprising user preferences) “providing `dynamic dialogue` “);
nd column lines 2-6: “If the user is currently on-line” (e.g., “flightbooking” (1st application that the user had invoked)) “in conversation with the DM” (i.e., he is engaged in an on-line transaction as in ¶ 0204) “the Notification Manager System brings the event” (an action recommendation item notifying a user of an “event” (e.g. an “email” (a second application) ¶ 0472 line 6) and unrelated to e.g. an “online” “Flightbooking” (first application) activity he is engaged) “to the notification of the DM so that it can either resume a previously started dialogue or initiate a new dialogue”:¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (an item generated based in part on the user’s (personal characteristic) Calendar (context analysis)); 
identifying one or more characteristics associated with the incoming communication by analyzing content included in the incoming communication (¶ 0397 lines 4-5: “For services that are personal to the user such a calendaring she says: “I have your [calendar] open”” (i.e., it identifies the sender (a characteristic) of the communication, or ¶ 0468 last sentence teaches: “”SM” “authenticates the user by identifying” (identifying) “the person” (sender (a characteristic) of the communication), or in response to a user spoken input following opening his calendar because according to ¶ 0501 last sentence: “Embodiments of the invention may also employ voice 
analyzing the user context information using the one or more characteristics associated with the incoming communication to correlate at least some user context information of the user context information with the one or more characteristics (¶ 0202: “System: “Your 11 o’clock appointment has been cancelled”” (i.e., the “System” (computing device) analyzes the person’s calendar (i.e., context correlated with the person (characteristic)) to identify an "appointment” (context information relevant to the incoming communication; ¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (This follows analysis of “FlightBooking” (associated with the incoming communication))); 
generating, in response to receiving the incoming communication and based on the analyzing the user context information, a second context-based action recommendation that correlates a first item of interest associated with the first application and a second item of interest associated with the second application, the first item of interest and the second item of interest being two unrelated items of interest, and the second context-based action recommendation being to take an action with the first application (¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (e.g., “flightbooking” (1st application that the user had invoked)) “in conversation with the DM” (i.e., he is engaged in an on-line transaction as in ¶ 0204) “the Notification nd application) is correlated to “flightbooking” (first application) by the “notification”)));
the action recommendation comprising a visual display or audible presentation (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user for a response” (an audible presentation of e.g. the “event”); ¶ 0205 line 5 identifies the “user” “system” (i.e., associated with the recommendation) interaction as a “dialogue text” which requires a “display” which is supported by the system here (¶ 0118));
determining the electronic device is operating with an audio control mode enabled (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user” (i.e., the interactions attributed to “System” above are “audibly” (audio control mode enable)); 

receiving audio input to perform one or more actions in response to the second context-based action recommendation (¶ 0193 “The SLI is always listening" (i.e., the computing system receives audio input for e.g. "Flight Booking" or the “event” (the second context based action); e.g. ¶ 0340 last sentence: “user saying “I want to fly to Paris from Milan tomorrow” (to instruct the system to purchase a ticket in response to flight booking and calendar (contexts));
and performing the one or more actions (in response to ¶ 0203: “Vox Flight Booking”, in ¶ 0204 the “System” provides feedback (one or more actions) associated with  “Flight Booking”).
Gadd et al. do not specifically disclose:
The user context information including inactive user feedback associated with a first context-based action recommendation
Howard does teach:
The user context information including inactive user feedback associated with a first context-based action recommendation (Abstract lines 3-5: “notifications for electronic messages from a sender” (a user context information) “are controlled by a 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “user-assigned priority” scheme of Howard into the “notification” “event” software of Gadd et al. ¶ 0473 in Gadd et al. in view of HE et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et al. in view  of HE e al. to tailor “notifications and/or event invitations handling” “based on” “user preferences and interests” as disclosed in Howard ¶ 0131 last 4 lines.

Regarding claim 10, Gadd et al. do teach the electronic device of claim 9, wherein said collecting the context information further comprises collecting data associated with:
a call log (¶ 0129 sentence 1: “an event log” (call log) “records user activity”);
one or more user interactions with an application (¶ 0188-0204 involve “User” (user) using “Calendar” and “Flight booking" (two applications)); 


Regarding claim 11, Gadd et al. do teach the electronic device of claim 9, wherein said performing the one or more actions further comprises invoking the  first application (¶ 0188-0204 involve “User” (user) using “Calendar” and “Flight booking" (the first  application invoked)).

Regarding claim 13, Gadd et al. do teach the electronic device of claim 9, wherein the incoming communication comprises:
a text message;
an e-mail message (¶ 0475 sentence 3: “When a user sends an email” (an e-mail message) “the system will be calling a "send email" function provided by that particular Application Manager, which will in turn make a call on the Exchange Server" );
a voice call ([0126]  sentence 1: “Calls” (voice call used) “from users, shown as mobile phone 18 are handled initially by the telephony server 20 which makes contact with a free voice controller"   ; or
a video call.



Regarding claim 16, Gadd et al. do teach a device (Fig. 1)
comprising:
a network interface implemented for communication in one or more networks ([0097] “Application Managers (AM) are components that provide the interface” (a network interface) “between the SLI and one or more of its content suppliers (i.e. other systems, services or applications). Each application manager (there is one for every content supplier) exposes a set of functions to the dialogue manager to allow business transactions to be realised (e.g. GetEmail( ), SendEmail( ), BookFlight( ), GetNewsltem( )” (one or more networks)).
And a memory and processor system to implement a context engine module, a recommendation generation module, and a modification module that enable the device to perform operations ([0499] sentence 1: “Insofar as embodiments of the invention described above are implementable, at least in part, using a software-controlled 
comprising:
collecting context information associated with user interactions with a first application of the  device to generate user context information that identifies items of interest (¶ 0090, sentence 1: “The dialog manager” (part of the context engine associated with Fig. 1) “also allows dialogue structures and applications to be updated or added without shutting the system down. It enables users to move easily between contexts, for example from flight booking” (a first application) “to calendar” (used to enable a user to interactively book flights using his calendar (contexts generated)), see for example ¶ 0188-204, where the “System” (the computing device) prompts indicate it interacts with the “User” by collecting numerous information pertaining to “calendar” and “flight booking” (items of interest associated with a user));
the items of interest including an indication of a pending action associated with the first application (¶ 0197: “User: “I’d like to fly from Paris to Heathrow tomorrow” (“flightbooking” (an “on-line” (first  application) and item of interest) in this case is a 
receiving, over the network interface, an incoming communication from an external computing device that is directed to a second application that is unrelated to the first application ( ¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (e.g. “flightbooking” (1st application that the user is engaged in)) “in conversation with the DM, the Notification Manager system brings the event” (receiving an incoming communication e.g., an “email” (2nd application ¶ 0472 line 6)), where the “event” (“email”) is unrelated to “on-line” (“flightbooking”), and this is initiated by a user using a mobile phone “18” (an external computing device) and also the “System” “dialogue” utilizes according to ¶ 0088 sentence 2 “interactive servers (e.g. WAP, web” (another external computing device)); 
identifying one or more characteristics associated with the incoming communication by analyzing content included in the incoming communication( ¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (directed to the first application) “in conversation with the DM, the Notification Manager system brings the event to the notification of the DM” (the “event” is analyzed) “so that it can either resume a previously started dialogue or initiate a new dialogue” (to determine the “user” (a characteristic) associated with the “event” “notification” (incoming communication))); 
 to correlate the one or more characteristics associated with the incoming communication to at least the pending action associated with the first application (This “event” (its associated “user” (a characteristic associated with the incoming communication and associated with the 2nd application (email)) is analyzed to determine either to initiate “a new dialogue”, i.e. cause the user to respond to the “event” (e.g. “email”)) or “resume a previously started dialogue” (i.e., or instead to correlate the “user” (the one or more characteristics associated with the “event” (incoming communication directed to the 2nd application)) with the pending “on-line” (first application) activity); ¶ 0098 sentence before last: the “event” “such as” “email” (action recommendation) could be “notification from a flight reservation system that a booking has been confirmed” (i.e., the “email” (2nd application or incoming communicaiton) is correlated to “flightbooking” (first application or pending action) by the “notification”))
effective to generate an action recommendation that is a visual display or audible presentation (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user for a response” (an audible presentation of e.g. the “event”); ¶ 0205 line 5 identifies the “user” “system” (i.e., associated with the recommendation) interaction as a “dialogue text” which requires a “display” which is supported by the system here (¶ 0118));


outputting the visual display or audible presentation of the action recommendation  (¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (the action recommendation outputted audibly)).
Gadd et al.  do not specifically disclose:
Correlation Effective to generate an action recommendation that suggests completion of the pending action via the first application.
Howard does teach:
Correlation effective to generate an action recommendation suggesting completion of the pending action with the first application (¶ 0108: “In one example configuration, events from senders having a priority level” “below a rejection threshold (e.g., 10), the invitation is automatically rejected”( This teaches that while a user is on the “platform” (1st application), and receives an “event” (2nd application unrelated to the 1st), in this option the “event” is ignored based on a “threshold” (a correlation between the 1st and 2nd applications) which results in recommending the first pending application to move forward)).


Regarding claim 17, Gadd et al. do teach the device as recited in claim 16, wherein the operation further comprise:
determining the electronic device is operating with an audio control mode enabled (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user” (i.e., the interactions attributed to “System” above are “audibly” (audio control mode enable)); 
outputting the action recommendation by audibly providing the action recommendation  (¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (the action recommendation provided audibly));
receiving input to perform  the action recommendation (¶ 0193 “The SLI is always listening" (i.e., the computing system receives audio input for e.g. "Flight Booking"; e.g. ¶ 0340 last sentence: “user saying “I want to fly to Paris from Milan tomorrow” (to 
and performing the action recommendation by invoking the first application (in response to ¶ 0203: “Vox Flight Booking”, in ¶ 0204 the “System” provides feedback (one or more actions) associated with  “Flight Booking” (i.e., invoking the first application)).

Regarding claim 18, Gadd et al. do teach the device as recited in claim 17, wherein said audibly providing the action recommendation further comprises audibly providing a notification of the incoming communication with the action recommendation (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user” (i.e., the interactions such as notifications in ¶ 0202 are attributed to “System” above are “audibly” (audibly provided)).

Regarding claim 19, Gadd et al. do teach the device as in claim 17, wherein said audibly providing the action recommendation comprises audibly providing historic user context information associated with the pending action (¶ 0202: “System: “Your 11 o’clock appointment has been cancelled” (audibly notifying the user of a previous “appointment” (a historic user context information associated with the flightbooking (pending action)).

Regarding claim 20, Gadd et al. do teach the device as recited in claim 16, wherein said analyzing the context information further comprises identifying uncompleted communication attempts with a sender of the incoming communication (¶ 0133 page 10 lines 8-10: “state management allows users to leave an application” (an uncompleted communication by the sender) “and return to it” (identified by the system) “at the same point as when they left”).
Gadd et al.  do not specifically disclose:
Wherein the action recommendation suggests completion of the uncompleted communication attempts.
Howard does teach:
Wherein the action recommendation suggests completion of the uncompleted communication attempts (¶ 0108: “In one example configuration, events from senders having a priority level” “below a rejection threshold (e.g., 10), the invitation is automatically rejected”( This teaches that while a user is on the “platform” (1st application), and receives an “event” (2nd application unrelated to the 1st), in this option the “event” is ignored based on a “threshold” (a correlation between the 1st and 2nd applications) which results in recommending the first pending application to be completed and not be sent into pending)).
For obviousness to combine Gadd et al.  and Howard see claim 16.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadd et al. in view of Howard, and further in view of Graham et al. (US Patent 9,025,756).
Regarding claim 12, Gadd et al. in view of Howard do not specifically disclose the electronic device of claim 9, wherein said identifying the one or more characteristics further comprises identifying whether a sender associated with the incoming communication has a higher priority relative to other senders.
Graham et al. do teach the electronic device of claim 9, wherein said identifying the one or more characteristics further comprises identifying whether a sender associated with the incoming communication has a higher priority relative to other senders (Col. 2 lines 19-21: “The call routing architecture may improve the caller's experience through a priority routing that may dynamically calculate a priority” (a priority) “based on a user” (for a specific sender (characteristics)) “identification” (based on his identity) “or access priority”, and this pertains to “Interactive Voice Recognition (IVR)” (Col. 2 lines 10-11)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “priority routing” methods of Graham et al. into the “SLI” or spoken language interface of Gadd et al. in Gadd et al. in view of  Howard would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadd et al. in view of Howard, and further in view of Portele et al. (US 2008/0263451).
Regarding claim 15, Gadd et al. in view of Howard do not specifically disclose the electronic device of claim 9, wherein the operations further comprise generating a health-based context-based action recommendation.
Portele et al. do teach the electronic device of claim 9, wherein the operations further comprise generating a health-based context-based action recommendation (¶ 0004 lines 1-2: “speech based dialog management system” (an electronic device according to claim 9) which according to ¶ 0004 column 2 lines 8-10 teach it can interact with a user by informing him: “check up due to dentist in the next two weeks—do you want an appointment?” (a health based context based recommendation)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “dialog management system” of Portele et al. into that of “Dialogue manager” of Gadd et al. in Gadd et al. in view of Howard would enable the combined systems and their associated method to perform in combination as they do separately and to further enable Gadd et al. “Calendar” application to enhance its capabilities, by enabling “driving multiple .


Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1+7+8), 4, 2, 3, 5, 6, 1, 1, 7, 8, 9, 10, 11, 12, 13, 14, 14, 15, 18, 16 of U.S. Patent No. 10,565,312. Although the claims at issue are not identical, they are not patentably distinct from each other because :
16/731,887
1. A computer-implemented method comprising: 
collecting, at a computing device, information associated with user interactions with a first application of the computing device to generate user context information that identifies items of interest associated with a user, the user context information including active user feedback that prioritizes actions; receiving, at the computing device and from an external computing device, an incoming communication directed to a 
identifying one or more characteristics about the incoming communication by analyzing content included in the incoming communication; 

analyzing the user context information using the one or more characteristics to identify at least some user context information of the user context information that is relevant to the incoming communication; 




generating, in response to receiving the incoming communication and based on the analyzing the user context 
and outputting the action recommendation via the computing device. 
7. The computer-implemented method of claim 1, wherein the item of interest associated with the first application comprises an item in a pending purchase transaction, the item of interest associated with the second application comprises a monetary deposit, and the action recommendation comprises a 
8. The computer-implemented method of claim 7, wherein the first application comprises a shopping application and the second application comprises a banking application. 

Claim 1: and the action recommendation comprising a visual display or audible presentation;

1. A computer-implemented method comprising: 
collecting, at a computing device, information associated with user interactions with a shopping application of the computing device to generate user context information that identifies items of interest associated with a user, the user context information including active user feedback that prioritizes actions; receiving, at the computing device and from an external computing device, an incoming communication directed to a 
identifying one or more characteristics about the incoming communication by analyzing content included in the incoming communication; 

analyzing the user context information using the one or more characteristics to identify at least some user context information of the user context information that is relevant to the incoming communication, said analyzing comprising using at least one data mining algorithm to correlate the one or more characteristics to the at least some user context information; 
generating, based on the analyzing, an action recommendation that correlates a first item of interest associated with the 






Claim 7: audibly providing the context-based action recommendation;


“every limitation in the instant application claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20  is taught in the conflicting application claim(s) (1+7+8), 4, 2, 3, 5, 6, 1, 1, 7, 8, 9, 10, 11, 12, 13, 14, 14, 15, 18, 16 and therefore the instant application claim is obvious in view of the conflicting claims, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982)”
Conclusion


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
May 2nd 2021.